UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1311


In re:   LARRY K. GREEN, a/k/a Said Abdullah Hakim

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:11-ct-03175-BO)


Submitted:   June 14, 2012                  Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry K. Green, Petitioner pro se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Larry    K.     Green       petitions          for    a    writ     of    mandamus

seeking       a    restraining          order       against       prison      officials       and   a

transfer.          We conclude that Green is not entitled to mandamus

relief.

                  Mandamus relief is a drastic remedy and should be used

only    in    extraordinary            circumstances.              Kerr       v.    United    States

Dist.     Court,          426    U.S.        394,    402    (1976);          United       States    v.

Moussaoui,         333     F.3d       509,    516-17       (4th    Cir.       2003).        Further,

mandamus      relief        is    available         only    when       the    petitioner      has    a

clear right to the relief sought.                          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

                  The relief sought by Green is not available by way of

mandamus.            Accordingly,            we     deny    the    petition         for     writ    of

mandamus.          We dispense with oral argument because the facts and

legal    contentions             are    adequately         presented         in     the    materials

before       the    court       and    argument          would    not       aid    the    decisional

process.



                                                                                   PETITION DENIED




                                                     2